40 N.Y.2d 842 (1976)
Linda Miner, Individually and as Administratrix of The Estate of Edward Miner, Deceased, Appellant,
v.
Long Island Lighting Company, Defendant-Respondent and Third-Party Plaintiff. Floral Park Landscaping Co., Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted September 7, 1976.
Decided September 21, 1976.
Motion for permission to apply to the Appellate Division for resettlement of that court's order herein, and for a stay, etc., granted to the extent said application may be made no later than 20 days from the date hereof, and the Court of Appeals' order directing a new trial is stayed pending determination of such application by the Appellate Division; motion otherwise *843 denied without prejudice to a new motion for amendment of the Court of Appeals' remittitur in the event of a resettlement by the Appellate Division of its order. In granting this relief, we neither have nor express a position on the motion for resettlement, the merits of which, of course, are solely for consideration by the Appellate Division. [See 40 N.Y.2d 372.]